 1
                                                          JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 JWA HYUN KIM,                            Case No.: 2:19-cv-05067 RGK (AGRx)
                                            Assigned to R. Gary Klausner
12              Plaintiff,
                                            [PROPOSED] ORDER GRANTING
13        vs.                               STIPULATION FOR DISMISSAL OF
                                            THE ENTIRE ACTION
14
     GBC INTERNATIONAL BANK
15 D/B/A GBC INTERNATIONAL

16 BANK MONTEREY PARK; and
     DOES 1 through 10,
17
                Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                     [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   all parties to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7         DATED: February 21, 2020                      _______________________________
 8                                                       United States District Court Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                         [PROPOSED] ORDER
